DETAILED ACTION
This Office action is in reply to correspondence filed 7 January 2021 in regard to application no. 16/217,407.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between inventive groups I and II , as set forth in the Office action mailed on 12 May 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12 May 2020 is withdrawn.  Claims 17-20, previously directed to non-elected inventive group II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hean Koo on 11 January 2021.

The application has been amended as follows: 

Claim 9 is amended as follows:
9. A computer implemented system for one-time-password (OTP) based payment authentication, comprising:
a processor implemented authentication server programmed to: 
receive one or more specified transaction parameters corresponding to a specified transaction;
generate, before commencement of the specified transaction, a first OTP for authorizing a transaction payment corresponding to the specified transaction, the first OTP expiring within a predefined time limit;

transmit, before commencement of the specified transaction, the first OTP via a network for provision to a user;
receive a second OTP input by the user subsequent to commencement of the specified transaction;
receive one or more detected transaction parameters corresponding to the commenced specified transaction;
retrieve the first OTP based on the one or more detected transaction parameters and the stored association between the first OTP and the one or more specified transaction parameters; and
authorize the transaction payment responsive to a determination of a match between the first OTP and the second OTP.

Claim 17 is replaced with the following:
17. A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to:
receive one or more specified transaction parameters corresponding to a specified transaction;
generate, before commencement of the specified transaction, a first OTP for authorizing a transaction payment corresponding to the specified transaction, the first OTP expiring within a predefined time limit;
store an association of the first OTP with the one or more specified transaction parameters within a non-transitory memory;
transmit, before commencement of the specified transaction, the first OTP via a network for provision to a user;
receive a second OTP input by the user subsequent to commencement of the specified transaction and one or more detected transaction parameters corresponding to the commenced specified transaction;
retrieve the first OTP based on the one or more detected transaction parameters and the stored association between the first OTP and the one or more specified transaction parameters; and
authorize the transaction payment responsive to a determination of a match between the first OTP and the second OTP.

Claim 18 is amended as follows:
18. The [[method]] non-transitory computer-readable medium of wherein the specified transaction parameters include information identifying a payment card or payment account intended to be used for the transaction payment, and wherein the first OTP is transmitted to a target device or target electronic account associated with the identified payment card or payment account.

Claim 19 is amended as follows:
19. The [[method]] non-transitory computer-readable medium of [[as claimed in]] claim [[17]] 18, wherein to generate the first OTP, the instructions when executed by the processor further cause the processor to:
deduct a transaction amount corresponding to the specified transaction from an available credit associated with the payment card or payment account.

Claim 20 is amended as follows:
20. The [[method]] non-transitory computer-readable medium of [[as claimed in]] claim [[18]] 19, wherein to deduct the transaction amount, the instructions when executed by the processor further cause the processor to: 
deduct the transaction amount from the available credit associated with the payment card or payment account prior to initiation of the specified transaction or prior to initiation of a network session for execution of the specified transaction.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims were rejected in the previous Office action under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under 35 U.S.C. § 103 as being obvious under the references of at least Singh, Perez Lafuente and Yoo et al.  In regard to § 101, applicant’s arguments, see pp. 9-10, filed 7 January 2021 have been fully considered and are persuasive.  The rejection is withdrawn.
In regard to § 103, the claims have been amended so further search and consideration were conducted.  Singh (U.S. Publication No. 2018/0089669, filed 23 September 2016) discloses an electronic payment system [title] in which a “one-time password” is associated with a “unique payment link” that has an “expiration date and time”, [0004] but this is not the same as the password itself having an expiration date and time.  In fact neither Singh nor the prior art previously made of record, alone or in combination, disclose that feature in combination with the other limitations of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694